«.,

oa
x

Case 1:19-cr-00482-PGG Decument 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
~ V. a
MARTHA PATRICIA BUSTOS,

Defendant.

x

COUNT ONE
(Conspiracy to Commit Securities Fraud)

   

e. 1 of

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
POC #:

        
 

t

Pyros ee
PILED: _G[ag hig

SEALED INFORMATION

19 Cr.

 

The United States Attorney charges:

Relevant Entities and Individuals

1. At all relevant times,

a biotechnology company headquartered in San Diego,

Illumina,

Inc. (*Illumina”) was

California.

Tllumina’s stock traded on NASDAQ under the ticker “ILMN.”

2. At all relevant times,

defendant, was employed by Illumina.

MARTHA PATRICIA BUSTOS,

the

At certain relevant times,

BUSTOS was a certified public accountant who worked in

ITllumina’s accounting department.

By virtue of her employment

at Illumina, Bustos had access to material non-public

2

information about Illumina’s financial condition,

including its

earnings.
3. At all relevant times, a co-conspirator not named as a
defendant herein (“CC-1”), was a friend of MARTHA PATRICIA

BUSTOS, the defendant.
Case 1:19-cr-00482-PGG Document1 Filed 06/28/19 Page 2 of 8

“a

The Insider Trading Scheme

 

4. From in or about 2016 through in or about 2018, MARTHA
PATRICIA BUSTOS, the defendant, breached the duties she owed to
Illumina by passing material, nonpublic information about
Illumina’s financial condition (“Inside Information”) to CC-1 so
that CC-1 could use that Inside Information to execute timely
trades in Illumina securities.

5. MARTHA PATRICIA BUSTOS, the defendant, passed this
Inside Information to CC-1 in advance of the public release of
this information through Illumina’s quarterly reporting of its
earnings and financial results. CC-1, in turn, used the Inside
Information to cause timely trades in Illumina securities to be
executed.

Statutory Allegations

6. From in or about 2016 through in or about 2018, in the
Southern District of New York and elsewhere, MARTHA PATRICIA
BUSTOS, the defendant, CC-1, and others known and unknown,
willfully and knowingly combined, conspired, confederated and
agreed together and with each other to commit an offense against
the United States, to wit, securities fraud, in violation of
Title 15, United States Code, Sections 78j(b) and 78ff, and
Title 17, Code of Federal Regulations, Section 240.10b-5.

7. It was a part and an object of the conspiracy that

MARTHA PATRICIA BUSTOS, the defendant, CC-1, and others known
Case 1:19-cr-00482-PGG Decument1 Filed 06/28/19 Page 3 of 8

and unknown, willfully and knowingly, directly and indirectly,
by use of means and instrumentalities of interstate commerce,
and of the mails, and of the facilities of national securities
exchanges, would and did use and employ manipulative and
deceptive devices and contrivances, in connection with the
purchase and sale of securities, in violation of Title 17, Code
of Federal Regulations, Section 240.10b-5, by (a) employing
devices, schemes and artifices to defraud; (b) making untrue
statements of material fact and omitting to state material facts
necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading;
and (c) engaging in acts, practices and courses of business
which operated and would operate as a fraud and deceit upon
persons, in violation of Title 15, United States Code, Sections
78j(b) and 78ff.
Overt Acts

8. In furtherance of the conspiracy and to effect its
illegal object, MARTHA PATRICIA BUSTOS, the defendant, CC-1, and
others known and unknown, committed the following overt acts,
among others, in the Southern District of New York and
elsewhere:

a. On or about October 4, 2016, BUSTOS received

Inside Information about Illumina’s third quarter 2016 financial

condition.
Case 1:19-cr-00482-PGG Document1 Filed 06/28/19 Page 4 of 8

b. Shortly thereafter, on or about October 4, 2016,
BUSTOS called CC-1.

Cc. On or about October 9, 2016, CC-1 and a co-
conspirator not named as a defendant herein (“CC-2”), who was
located in New York, New York, entered into a purported
“Advisory Agreement.”

da. On or October 10, 2016, CC-1, CC-2, and a co-
conspirator not named as a defendant herein (“CC-3”) arranged to
purchase approximately 1,542 Illumina put option contracts ina
brokerage account held by CC-3.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud)

The United States Attorney further charges:

9. The allegations contained in paragraphs 1 through 5
and paragraph 8 of this Information are hereby repeated,
realleged, and incorporated by reference, as if fully set forth
herein.

10. From in or about 2016 through in or about 2018, in the
Southern District of New York and elsewhere, MARTHA PATRICIA
BUSTOS, the defendant, willfully and knowingly, directly and
indirectly, by use of the means and instrumentalities of
interstate commerce, and of the mails, and of the facilities of

national securities exchanges, used and employed manipulative
Case 1:19-cr-00482-PGG Decument1 Filed 06/28/19 Page 5of 8

and deceptive devices and contrivances, in connection with the
purchase and sale of securities, in violation of Title 17, Code
of Federal Regulations, Section 240.10b-5, by (a) employing
devices, schemes and artifices to defraud; (b) making untrue
statements of material fact and omitting to state material facts
necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading;
and (c) engaging in acts, practices and courses of business
which operated and would operate as a fraud and deceit upon
persons, to wit, BUSTOS disclosed material, non-public :
information to CC-1 in violation of BUSTOS’s fiduciary and other
duties of trust and confidentiality and with the understanding
that CC-1 was going to utilize that information to execute
timely trades in the securities of Illumina.
(Title 15, United States Code, Sections 78j](b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5;

and Title 18, United States Code, Section 2.)

COUNT THREE
(Conspiracy to Commit Wire Fraud)

The United States Attorney further charges:

11. The allegations contained in paragraphs 1 through 5
and paragraph 8 of this Information are hereby repeated,
realleged, and incorporated by reference, as if fully set forth
herein.

12. From in or about 2016 through in or about 2018, in the

Southern District of New York and elsewhere, MARTHA PATRICIA

5
Case 1:19-cr-00482-PGG Document1 Filed 06/28/19 Page 6 of 8

BUSTOS, the defendant, CC-1, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and
agreed together and with each other to commit wire fraud, in
violation of Title 18, United States Code, Section 1343.

13. It was a part and an object of the conspiracy that
MARTHA PATRICIA BUSTOS, the defendant, CC-1, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)
FORFEITURE ALLEGATION

14. As a result of committing one or more of the offenses
alleged in Counts One through Three of this Information, MARTHA
PATRICIA BUSTOS, the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C) and Title 28, United States Code, Section 2461, all
property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of said offenses, including
Case 1:19-cr-00482-PGG Bocufrent 1° Filed 06/28/19 Page 7 of 8 ,

but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission
of said offenses.

Substitute Asset Provision

 

15. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court; . ..

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 246l(c) to seek forfeiture of any other property of the
defendant up to the value of the forfeitable property described
above.

(Title 18, United States Code, Section 981; Title 21, United
States Code, Section 853; and Title 28, United States Code,

Section 2461.)
Ss Penman /p,,)

GEOFFREY $. BERMAN /
United States Attorney
wt

Case 1:19-cr-00482-PGG Documént f Filed 06/28/19 Page 8 of 8

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- V. -

MARTHA PATRICIA BUSTOS,

Defendant.

 

INFORMATION
19 Cr.
(18 U.S.C. §§ 371, 2, and 1349;

15 U.S.C. §§ 78} (b) & 78£f;
17 C.F.R. § 240.10b-5.)

GEOFFREY S. BERMAN
United States Attorney

 

 
